Citation Nr: 9902368	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation for a systolic murmur with 
aortic valvular disease in excess of 10 percent from August 
16, 1989 to October 8, 1991.

2.  Entitlement to an increased evaluation for a systolic 
murmur with aortic valvular disease, currently evaluated at 
30 percent.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1953.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the April 1994 and July 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Sioux Falls, South Dakota (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  Between August 16, 1989 and October 8, 1991, the 
veterans heart disease was characteristic of elevated 
systolic blood pressure.

3.  The veterans heart disease is currently productive of 
elevated systolic blood pressure.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 60 percent 
for a systolic murmur with aortic valvular disease between 
August 16, 1989 and October 8, 1991 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.104, Diagnostic Code 7000 (1997).

2.  The schedular criteria for an evaluation of 60 percent 
for a systolic murmur with aortic valvular disease have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.104, Diagnostic Code 7000 (1997); 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veterans claims for 
increased evaluations are well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veterans service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Ratings Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

In March 1994, the Board granted service connection for a 
heart disability described as a systolic murmur with aortic 
valvular disease.  The Board made this determination based 
upon service medical records which showed that the veteran 
developed a systolic heart murmur in service and was 
diagnosed with ventricular septal defect.  Subsequent 
echocardiograms performed in 1984 and 1989 disclosed aortic 
valve sclerosis, calcific aortic stenosis, and aortic 
insufficiency.

The RO subsequently issued a rating decision in April 1994 
assigning a 10 percent disability evaluation from August 16, 
1989, a 30 percent disability evaluation from October 9, 
1991, and a 60 percent disability evaluation from March 7, 
1994.  A rating decision later that month assigned the 
veteran a temporary 100 percent evaluation from June 1, 1994 
to June 1, 1995, and a 30 percent evaluation thereafter.

I.  An evaluation in excess of 10 percent from August 16, 
1989 to October 8, 1991.

During the pendency of this appeal, the criteria for 
evaluating cardiovascular disabilities were changed and the 
new regulations became effective on January 12, 1998.  See 62 
Fed. Reg. 65207 (1997).  When a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet.App. 308, 313 (1991).  However, the new 
regulations cannot be applied retroactively and the effective 
date is 30 days after the date of publication in the Federal 
Register.  Rhodan v. West, No. 96-1080 (U.S. Vet. App. Dec. 
1, 1998).  Therefore, the Board will evaluate the veterans 
claim for an evaluation in excess of 10 percent from August 
16, 1989 to October 8, 1991 solely under the former 
cardiovascular criteria.

The veterans heart disability had been awarded a 10 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997).  Under the rating schedule, 
valvular heart disease is rated at 10 percent with 
identifiable valvular lesion, slight, if any dyspnea, the 
heart not enlarged; following established active rheumatic 
heart disease.  A 30 percent evaluation requires from the 
termination of an established service episode of rheumatic 
fever, or its subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for three 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  A 60 percent 
evaluation is warranted when the heart is definitely 
enlarged; severe dyspnea on exertion, elevation of systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; more than 
light manual labor is precluded.

In January 1984, an echocardiogram was performed to evaluate 
the veterans heart murmur.  Otherwise normal, it found 
aortic valve sclerosis, probably hemodynamically 
insignificant.  A September 1989 letter from Thomas J. Huber, 
M.D. stated that he had treated the veteran for several years 
for a loud, harsh holosystolic murmur which was otherwise 
asymptomatic.  In May 1989, he reevaluated the veterans 
heart murmur and an echocardiogram found calcific aortic 
valve with nodular calcification, mild aortic insufficiency, 
and aortic stenosis.  An October 1993 letter from Dr. Huber 
stated that he had last performed a physical examination of 
the veteran in November 1988.  The veteran was apparently 
asymptomatic and tolerating his valvular heart disease well.

In a VA Form 9 dated January 1991, the veteran stated that he 
was on medication to control his high blood pressure and that 
he had taken early retirement due to his heart disability.  
The veteran appeared at a hearing before the RO in April 
1991.  He testified that he had returned to work, at a less 
stressful occupation, because he could not acquire health 
insurance due to his heart condition.  He identified his 
cardiac symptoms as a murmur, increased blood pressure, and 
enlargement of the heart.

VA Hospital records from October 1991 indicate that the 
veteran was admitted for cardiac observation.  The veteran 
reported dizziness upon standing and shortness of breath with 
exertion.  Upon examination, blood pressure was recorded at 
190/88, and a Grade III/VI systolic ejection murmur with 
radiation into the carotids, a Grade II/VI diastolic murmur 
across the precordium, and a Grade II/VI holosystolic murmur 
at the apex were observed.  An echocardiogram demonstrated 
left ventricular ejection fraction of 65 percent, mild aortic 
stenosis with a gradient of 20 mHg across the valve and an 
area of 1.2 cm. squared, moderate to moderately severe aortic 
insufficiency, and mild to moderate left ventricular 
hypertrophy.  Cardiac catheterization was not recommended at 
the time because these findings were an improvement from a 
previous echocardiogram.

Based upon the above findings, the Board concludes that the 
evidence supports an evaluation of 60 percent for a systolic 
murmur with aortic valvular disease for the time period of 
August 16, 1989 to October 8, 1991.  The medical evidence 
reflects that the veteran was suffering from elevated 
systolic blood pressure during his hospital admission in 
October 1991.  There is no medical evidence to the contrary 
during the two year time period under consideration.  
Moreover, the Board finds the veterans testimony to be 
credible regarding his hypertension and his need to take 
medication to control the disorder.  Therefore, the record 
shows the increased severity necessary for a 60 percent 
evaluation and the veterans claim must be granted.

II. An evaluation in excess of 30 percent.

The RO has awarded the veterans heart disability a 30 
percent schedular evaluation pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997).  Under this rating schedule, a 
30 percent evaluation requires from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for three years, or diastolic 
murmur with characteristic EKG manifestations or definitely 
enlarged heart.  A 60 percent evaluation is warranted when 
the heart is definitely enlarged; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; more than light manual labor is precluded.

Beginning January 12, 1998, cardiovascular disabilities are 
to be rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7000 (1998).  Under these criteria, valvular heart disease is 
rated at 30 percent when a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or x-ray.  A rating of 60 percent requires more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).  Therefore, the Board will evaluate the veterans 
claim for an evaluation in excess of 30 percent under the 
former and the revised cardiovascular criteria.

In March 1994, the veteran was admitted to the VA Hospital 
with complaints of increasing fatigue and shortness of breath 
over the past several months.  Blood pressure was recorded at 
190/80.  Upon cardiac examination, the veteran was found to 
have a prolonged carotid upstroke, normal respirations, 
hyperdynamic precordium with a visible and palpable PMI and 
thrill, Grade IV/VI systolic murmur, Grade II to III/IV 
diastolic murmur heard along the left sternal border, and 
delayed peripheral pulses.  Following an echocardiogram, the 
veteran was diagnosed with aortic valvular disease with mixed 
aortic stenosis and aortic insufficiency, mildly dilated left 
ventricle, and hypertension.  Later that month, the veteran 
underwent aortic valve replacement.  He was discharged in 
stable condition and placed on Coumadin therapy.

The veteran was afforded a VA examination in July 1995.  The 
veteran reported a history of lightheadedness and shortness 
of breath with exertion beginning in 1989.  However, he 
reported a decrease in symptoms since the aortic valve 
replacement in 1994.  He continued with medication for 
hypertension and anticoagulation.  Upon cardiac examination, 
the examiner found a normal S1 and S2, a systolic murmur of 
Grade II/VI and a valvular click.  The x-ray report of the 
chest showed a normal sized heart and a slightly tortuous 
thoracic aorta.  The examiner assessed the veteran with mild 
symptoms of shortness of breath upon exertion and decreased 
exercise tolerance.

In the veterans notice of disagreement dated November 1995 
and VA Form 9 dated December 1995, he stated that he 
continued to have high blood pressure and an irregular 
heartbeat.  VA outpatient records from 1995 and 1996 indicate 
that the veteran continued to be followed for his high blood 
pressure and heart disease.  Private medical records from 
1994 to 1997 indicate that the veteran continued to take 
Coumadin and blood pressure medication.   He was seen in 
November 1995 for his heart disease and blood pressure and 
assessed with St. Jude aortic valve and hypertension.

Private medical records indicate that the veteran was 
admitted to the hospital for prostate surgery in October 
1996.  During a cardiac consultation, the veteran reported 
that, before his valve replacement, his only symptoms were 
easy fatigue and exertional dyspnea.  Following the 
replacement, he had not had to limit his activities in any 
way due to cardiac symptoms.  He did report that he took 
hypertension medication and that he was managed on Coumadin 
therapy.  A chest x-ray performed at the time showed a heart 
size in the upper limits of normal.  An echocardiogram found 
left atrial dilation, concentric left ventricular 
hypertrophy, normal left ventricular systolic function, 
diastolic dysfunction, mild mitral regurgitation, and 
residual 35 mm. gradient across the aortic valve prosthesis.  
Following examination and an EKG, the veteran was assessed 
with mild residual aortic stenosis and hypertension.

The veteran underwent another VA examination in January 1997.  
The veteran reported that, following his valve replacement, 
he had not experienced chest pain, shortness of breath, 
exercise intolerance, orthopnea, paroxysmal nocturnal 
dyspnea, or pedal edema.  He continued to complain of 
hypertension that had been difficult to control with 
medication.  Upon examination, coronary was at a regular rate 
and rhythm with an occasional premature beat and a Grade 
II/VI short systolic murmur was heard throughout the 
precordium and radiating into the carotids.  The veteran was 
assessed with status post aortic valve replacement and severe 
hypertension.

During a VA examination in December 1997, the veteran 
reported no postoperative complications from his valve 
replacement or other cardiac symptoms.  He said that he rode 
a stationery bicycle and walked outdoors for exercise.  He 
continued to complain of significant systolic hypertension.  
During the examination, blood pressure was reported at 
180/85, 170/86, and 190/86.  The examiner found a Grade II/VI 
systolic ejection murmur with a prominently loud S2 at A2, a 
Grade III/VI systolic ejection murmur with a loud S2 at the 
P2 region, a Grade I-II/VI midsystolic murmur at the base of 
the heart, and a Grade II/VI systolic murmur at the apex with 
prominent S2 sounds.  The veteran was assessed with aortic 
valve disease resulting in clinically significant aortic 
valve insufficiency and stenosis problems, status post aortic 
valve replacement, and systolic hypertension.  A follow-up VA 
examination in November 1998 found aerobic capacity of 7 to 
7.5 METs with left ventricular ischemia on the lateral and 
inferior leads during an exercise treadmill study.

Based upon the above findings, the Board concludes that the 
evidence supports an evaluation of 60 percent for a systolic 
murmur with aortic valvular disease under the former criteria 
for cardiovascular disorders.  A review of the pertinent 
medical evidence discloses that the veteran has suffered from 
elevated systolic blood pressure for several years.  He has 
consistently received treatment and medication for this 
condition; however, the medication has not been fully 
successful in controlling the hypertension.  Blood pressure 
recordings noted in the evidence of record all indicate high 
systolic blood pressure.  The veteran has been assessed with 
hypertension, severe hypertension, or systolic hypertension 
during most of his private and VA medical examinations.  
Therefore, the record shows the increased severity necessary 
for the next higher evaluation and the veterans claim must 
be granted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) (1998)are not met.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).



ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 60 percent from August 16, 1989 to 
October 8, 1991 for a systolic murmur with aortic valvular 
disease is granted.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 60 percent for a systolic murmur 
with aortic valvular disease is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
